Citation Nr: 0718220	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-17 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the left knee.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The veteran had active service from February 1979 to February 
1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development of medical 
evidence is required with respect to the claim for a higher 
rating for osteoarthritis of the left knee. The veteran was 
afforded a VA medical examination of the joints in June 2004. 
In cases of evaluation of orthopedic problems, such as the 
veteran's left knee disorder, there must be adequate 
consideration of functional impairment including impairment 
from painful motion, weakness, fatigability, and 
incoordination. See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). In DeLuca, the Court 
instructed that in applying these regulations, VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. 

Review of the June 2004 VA medical examination report shows 
that it is devoid of information concerning the overall 
functional impairment of the veteran's left knee disability, 
if any. In essence, the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 have not been applied or considered. The law 
requires that a veteran be afforded a medical examination or 
VA obtain a medical opinion when necessary to make a decision 
on the claim. See 38 U.S.C.A. § 5103A(d).

In addition, it is noted that an evaluation of TDIU is 
inextricably intertwined with an evaluation of the veteran's 
service-connected osteoarthritis of the left knee.  As a 
result, the issue of TDIU is held in abeyance pending 
completion of the development requested below.

Accordingly, the case is REMANDED for the following action:

1.   The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service-connected 
osteoarthritis of the left knee. All 
required tests and studies should be 
accomplished. The claims folder should be 
made available to the examiner for review 
in conjunction with the examination. 

(a) The examination should include 
range of motion and instability 
testing of the left knee. 
Instability results, if 
applicable, should be described in 
terms of slight, moderate or 
severe disability. 

(b) The examiner must also comment 
on the functional limitations, if 
any, associated with the veteran's 
service-connected left knee 
disorder. The examiner should 
specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain 
on movements, or when the joint is 
used repeatedly over time. The 
examiner should specify the point 
at which flexion or extension of 
the knee is impeded due to pain. 
The examiner is requested to 
specifically comment on: i) 
whether pain is visibly manifested 
on movement; ii) the presence and 
degree of, or absence of, muscle 
atrophy attributable to the 
service- connected disorders; iii) 
the presence or absence of changes 
in the condition of the skin 
indicative of disuse due to the 
service-connected disability; or 
iv) the presence or absence of any 
other objective manifestation that 
would demonstrate disuse or 
functional impairment due to pain 
attributable to the service- 
connected disability. 
    
(c) The examiner should attempt to 
quantify the degree of additional 
impairment, if any, during flare-
ups. The examiner must 
specifically state whether the 
veteran's complaints and any 
claimed subjective manifestations 
are in keeping with the 
objectively demonstrated 
pathology. If necessary to 
ascertain that, the veteran should 
be afforded imaging or other 
diagnostic studies.

2. Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of 
the development ordered above, and 
readjudicate the claim. If it remains 
denied, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative, and 
they should have the opportunity to 
respond. The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



